Citation Nr: 0930900	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-36 730	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The veteran had active military service from March 1943 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO in Reno, Nevada has processed 
the case since that time.

In November 2008, the Veteran requested a videoconference 
hearing before a Veterans Law Judge.  He was thereafter 
notified that his requested hearing would be held on July 17, 
2009.  The record shows that he failed, without explanation, 
to report for the referenced hearing.  His requested hearing 
before the Board therefore is considered withdrawn.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the Veteran seeks service connection for bilateral 
hearing loss.  The precise basis for his claim is unclear, as 
he has been sparing in his communications with VA. 

The service treatment records do not reference any complaints 
or findings of decreased auditory acuity.  His service 
personnel records show that he served as a clerk typist, and 
that he was attached to the 680th Engineer Topographic 
Company and later to the 12th Detachment Special Troop 2nd 
Army.  He attended schooling at a coast artillery school to 
be a clerk.

In support of his claim, the Veteran has submitted an 
unsigned September 2008 statement from the office of Randall 
Weingarten, M.D.  The correspondence, presumably prepared by 
Dr. Weingarten, indicates that the Veteran has hearing loss 
due to his history of "being in the Army artillery."  The 
letter went on to explain that the hearing loss was noise-
induced.
 
Although the record contains no post-service audiometric 
findings to demonstrate that the Veteran has hearing loss for 
VA purposes, see generally 38 C.F.R. § 3.385, given the 
September 2008 opinion indicating that noise-induced hearing 
loss is present in the Veteran and related to service, the 
Board finds that a VA examination would be helpful in the 
adjudication of this appeal.

The Board notes, however, that although sufficient to warrant 
further evidentiary development, the September 2008 
communication is of little probative value without a 
signature identifying the individual responsible for offering 
the opinion.  On remand, the RO should offer Dr. Weingarten 
the opportunity to submit a signed statement on the Veteran's 
behalf.

Accordingly, this case is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. Randall Weingarten, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran, to include from Dr. 
Weingarten, which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should contact Dr. Randall 
Weingarten and invite him to clarify 
whether he is responsible for the 
September 2008 opinion and/or to submit a 
signed statement in support of the 
Veteran's claim.

4.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of the Veteran's bilateral 
hearing loss.  All indicated studies, 
including audiometric testing, should be 
performed.  The Veteran's claims file 
must be made available to the examiner.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any bilateral 
hearing loss identified is etiologically 
related to the Veteran's period of 
service.  The rationale for any opinions 
should be provided.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


